DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed December 12, 2021 have been fully considered but they are not persuasive.

For claim 1,  Applicant states that the prior art of Cox fails to teach,
“at least two measurement inputs for capturing signals of alternating
electrical magnitudes;
a sampling apparatus connected to said measurement inputs, said
sampling apparatus being configured to sample at least two of the
signals, each with its own sampling clock, and forming digital sample
values and
a clock tracking apparatus configured to adapt a sampling clock used by
said sampling apparatus for sampling in dependence on a frequency of the
signal to be sampled simultaneously for each of the at least two signals.” 

The Examiner disagrees. In the broadest interpretation allowed, Cox teaches  at least two measurement inputs for capturing signals of alternating electrical magnitudes;
See Fig 2 below depicting in circles (48--54) the measurement inputs of the electrical magnitudes

    PNG
    media_image1.png
    900
    843
    media_image1.png
    Greyscale






Col 1 lines 43-46 e.g. This process is continuous until the sampling system of the A/D converter is reset or loses power), 

    PNG
    media_image2.png
    900
    843
    media_image2.png
    Greyscale


([0051] For example, the input data D1(Fs1) of FIG. 6 is a digital audio signal having any sampling frequency Fs1 transmitted from the master circuit (before conversion). The input timing signal CK1 is a clock clk or a channel signal ch transmitted from the master circuit in synchronization with the input data D1(Fs1). The output data D1'(Fs') is a digital audio signal of a resampling frequency Fs' after conversion. The output timing signal CK' is a clock (that is, an operation clock in the slave circuit) synchronized with the output data D1'(Fs'))). It is well known in the art that FIR systems normally pertains to alternating electrical magnitudes (e.g. representations of sinusoidal waves, electrical currents, etc.). 

    PNG
    media_image3.png
    882
    564
    media_image3.png
    Greyscale


([0051] For example, the input data D1(Fs1) of FIG. 6 is a digital audio signal having any sampling frequency Fs1 transmitted from the master circuit (before conversion). The input timing signal CK1 is a clock clk or a channel signal ch transmitted from the master circuit in synchronization with the input data D1(Fs1). The output data D1'(Fs') is a digital audio signal of a resampling frequency Fs' after conversion. The output timing signal CK' is a clock (that is, an operation clock in the slave circuit) synchronized with the output data D1'(Fs'). ). 
Moreover, the claim does not detail analog signals as suggested by Applicant arguments. The claim states signal of alternating electrical magnitudes; and hence, the signals could be broadly interpreted as  pulses, sawtooth waves, sinusoidal  or any digital equivalent representation of alternating electrical magnitudes.
Therefore, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

For Claim 11, the claim includes limitations that are comparable to the limitations of claim 1 that have been discussed above. Thus, the discussion presented above regarding claim 1 also applies to claim 11.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cox (US 6906655 B1) in view of Hirano (US 20070046507 A1).
Claim 1. Cox teaches a measuring arrangement (Fig 2), comprising:
at least two measurement inputs for capturing signals of alternating electrical magnitudes
(Col 4 lines 35-45 e.g. The system 42 also includes a plurality of analog bias and scaling circuits 56,58,60,61 for biasing and scaling the );
a sampling apparatus connected to said measurement inputs, said sampling apparatus being configured to sample at least two of the signals (Col 1 lines  30-45 e.g. For example, FIG. 1 shows, for six channels, the relative timing of serial data including a serial enable (SE) input signal 2, a serial data output frame sync (SDOFS) output signal 4, and a serial data output (SDO) signal 6 from a six-channel, serial output A/D converter (not shown) for two successive sets 8,10 of six samples.; See Fig 2 showing A/D converter ... Col 1 lines 43-46 e.g. This process is continuous until the sampling system of the A/D converter is reset or loses power)
but does not specifically disclose each with its own sampling clock, and forming digital sample values; and a clock tracking apparatus configured to adapt a sampling clock used by said sampling apparatus for sampling in dependence on a frequency of the signal to be sampled simultaneously for each of the at least two signals.
However,  Hirano teaches the process of a sampling apparatus each with its own sampling clock , and forming digital sample values ([0051] For example, the input data D1(Fs1) of FIG. 6 is a digital audio signal having any sampling frequency Fs1 transmitted from the master circuit (before conversion). The input timing signal CK1 is a clock clk or a channel signal ch transmitted from the master circuit in synchronization with the input data D1(Fs1). The output data D1'(Fs') is a digital audio signal of a resampling frequency Fs' after conversion. The output timing signal CK' is a clock (that is, an operation clock in the slave circuit) synchronized with the output data D1'(Fs')); and

([0051] For example, the input data D1(Fs1) of FIG. 6 is a digital audio signal having any sampling frequency Fs1 transmitted from the master circuit (before conversion). The input timing signal CK1 is a clock clk or a channel signal ch transmitted from the master circuit in synchronization with the input data D1(Fs1). The output data D1'(Fs') is a digital audio signal of a resampling frequency Fs' after conversion. The output timing signal CK' is a clock (that is, an operation clock in the slave circuit) synchronized with the output data D1'(Fs'). ).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a sampling apparatus each with its own sampling clock, and forming digital sample values; and a clock tracking apparatus configured to adapt a sampling clock used by said sampling apparatus for sampling in dependence on a frequency of the signal to be sampled simultaneously for each of the at least two signals as taught by Hirano within the system of Cox for the purpose of enhancing the system to organize data into a desired data output and to detect error within the data.

Claim 11. Cox teaches a method of measuring electrical signals, the method comprising:
acquiring signals of alternating electrical magnitudes by way of at least two measurement inputs of a measuring arrangement (Col 4 lines 35-45 e.g. The system 42 also includes a plurality of analog bias and scaling circuits 56,58,60,61 for biasing ):
sampling at least two of the signals (Col 1 lines  30-45 e.g. For example, FIG. 1 shows, for six channels, the relative timing of serial data including a serial enable (SE) input signal 2, a serial data output frame sync (SDOFS) output signal 4, and a serial data output (SDO) signal 6 from a six-channel, serial output A/D converter (not shown) for two successive sets 8,10 of six samples.)
but does not specifically disclose each signal with its own sampling clock, to form digital sample values with a sampling apparatus of the measuring arrangement that is arranged following the measurement inputs; and
adapting a sampling clock that is used by the sampling apparatus for the sampling with a clock tracking apparatus of the measuring arrangement in regards to a frequency of the signals to be sampled, and thereby adapting the sampling clock simultaneously for each of the at least two signals to be sampled.

However,  Hirano teaches the process of a sampling apparatus each with its own sampling clock , and forming digital sample values ([0051] For example, the input data D1(Fs1) of FIG. 6 is a digital audio signal having any sampling frequency Fs1 transmitted from the master circuit (before conversion). The input timing signal CK1 is a clock clk or a channel signal ch transmitted from the master circuit in synchronization with the input data D1(Fs1). The output data D1'(Fs') is a digital audio signal of a resampling frequency Fs' after conversion. The output timing signal CK' is a clock (that is, an operation clock in the slave circuit) synchronized with the output data D1'(Fs')); and

([0051] For example, the input data D1(Fs1) of FIG. 6 is a digital audio signal having any sampling frequency Fs1 transmitted from the master circuit (before conversion). The input timing signal CK1 is a clock clk or a channel signal ch transmitted from the master circuit in synchronization with the input data D1(Fs1). The output data D1'(Fs') is a digital audio signal of a resampling frequency Fs' after conversion. The output timing signal CK' is a clock (that is, an operation clock in the slave circuit) synchronized with the output data D1'(Fs'). ).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a sampling apparatus each with its own sampling clock, and forming digital sample values; and a clock tracking apparatus configured to adapt a sampling clock used by said sampling apparatus for sampling in dependence on a frequency of the signal to be sampled simultaneously for each of the at least two signals as taught by Hirano within the system of Cox for the purpose of enhancing the system to organize data into a desired data output and to detect error within the data.

Claims 2, 3, 5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable Cox and Hirano and further in view of Jonker (US 20030014200 A1).
Claim 2. Cox and Hirano teach the measuring arrangement according to claim 1, and further discloses the process of measuring a meter device within a electrical network (Col 3 line 20) but 
However, Jonker teaches the process of wherein the measuring arrangement is a part of a device for observing, monitoring and/or protecting an electrical energy supply network ([0258] Prior to the point at which the magnitude of the neutral current reaches a dangerous limit, a meter that is capable of measuring the magnitude of the neutral current and continuously testing this magnitude against user-specified limits, can be used to generate an alarm or control signal. This alarm or control signal can be used to protect the electrical network from damage.)
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of wherein the measuring arrangement is a part of a device for observing, monitoring and/or protecting an electrical energy supply network as taught by Jonker within the system of Cox and Hirano for the purpose of enhancing the electrical system to report potential indications of electrical failure.
Claim 3. Cox, Hirano and Jonker teach the measuring arrangement according to claim 2, wherein: said at least two measurement inputs are divided into different tracking groups, wherein respective measurement inputs of such signals whose frequencies, as a result of particular features of the energy supply network, match are grouped into a common tracking group; and said clock tracking apparatus is configured to perform an adaptation of the sampling clock for each tracking group 
(Jonker [0245] This routine also starts subsequent A/D conversions in every sample group and controls operation of the DSP's waveform and calculation buffers. Both the DMA 3310 and A/D 3315 ISR's execute on the same priority level. They are synchronized in a way which guarantees a constant sampling rate.).
Jonker [0078] [0089]).
owever, Wong teach
Claim 7. Cox, Hirano and Jonker teach the measuring arrangement according to claim 3, wherein said clock tracking apparatus is configured to determine in each case a frequency of one signal of each tracking group, and to adapt the sampling clock for all the measurement inputs belonging to the respective tracking group based on the frequency determined by said clock tracking apparatus (Jonker [0245] This routine also starts subsequent A/D conversions in every sample group and controls operation of the DSP's waveform and calculation buffers. Both the DMA 3310 and A/D 3315 ISR's execute on the same priority level. They are synchronized in a way which guarantees a constant sampling rate.).
Claim 8. Cox, Hirano and Jonker teach the measuring arrangement according to claim 3, further comprising a control apparatus configured to carry out at least two observation, protection and/or monitoring functions; and wherein exclusively such sample values as are obtained by sampling signals at respective said measurement inputs that are assigned to the common tracking group are supplied to each observation, protection and/or monitoring function (Cox Col 10 lines 15-45). 
Claim 9. Cox, Hirano and Jonker teach the measuring arrangement according to claim 3, wherein said device for observing, monitoring and/or protecting an electrical energy supply network is a local protection device or a central data processing installation (Jonker [0258] Prior to the point at which the magnitude of the neutral current reaches a dangerous limit, a meter that is capable of measuring the magnitude of the neutral current and continuously testing this magnitude against user-specified limits, can be used to generate an alarm or control .).
Claim 10. Cox, Hirano and Jonker teach the measuring arrangement according to claim 2, wherein said device for observing, monitoring and/or protecting an electrical energy supply network is a local protection device or a central data processing installation (Jonker [0258] Prior to the point at which the magnitude of the neutral current reaches a dangerous limit, a meter that is capable of measuring the magnitude of the neutral current and continuously testing this magnitude against user-specified limits, can be used to generate an alarm or control signal. This alarm or control signal can be used to protect the electrical network from damage.).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable Cox, Hirano, Jonker and further in view of Scholz (US 9508484 B2).
Claim 4. Cox, Hirano, Jonker teach the measuring arrangement according to claim 3, but does not specifically disclose wherein respective measurement inputs to which signals that are acquired at measurement points of the energy supply network that can be galvanically separated from one another, are assigned to different tracking groups.
However, Scholz teaches wherein respective measurement inputs to which signals that are acquired at measurement points of the energy supply network that can be galvanically separated from one another, are assigned to different tracking groups (Col 2 lines 20-25,35-40 e.g. The layer structure can have a plurality of circuits, where at least a first circuit and at least a second circuit are galvanically insulated from one another, preferably in intrinsically safe manner... Different ).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use wherein respective measurement inputs to which signals that are acquired at measurement points of the energy supply network that can be galvanically separated from one another, are assigned to different tracking groups as taught by Scholz within the system of Cox, Hirano, Jonker for the purpose of enhancing the system to insulate each input in order to prevent electrical interference.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable Cox, Hirano and Jonker and further in view of Wong (US 20110271007 A1).
Claim 6. Cox, Hirano and Jonker teach the measuring arrangement according to claim 3, and further discloses an electrical network but does not specifically disclose wherein the tracking groups are formed automatically on a basis of a topology of the energy supply network and/or of a state of switching apparatuses of the energy supply network.
However, Wong teaches the process of wherein the tracking groups are formed automatically on a basis of a topology of the energy supply network and/or of a state of switching apparatuses of the energy supply network ([0198]).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of wherein the tracking groups are formed automatically on a basis of a topology of the energy supply network and/or of a state of switching apparatuses of the energy supply network as taught by Wong within the system of Cox, Hirano and Jonker for the purpose of enhancing the system to autonomously adapt to nodes of electrical equipment when presence of a faulty networked equipment has been detected within the network.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/RUFUS C POINT/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689